Per Curiam,
Plaintiff is the widow of Bayard T. Fisher, deceased, who was killed by the fall of a telephone pole, which, though standing on land of defendant railroad company, belonged to another corporation. Plaintiff claimed that defendant’s negligence, in failing to inspect the pole and discover an alleged rotten condition at its base, was responsible for the death of her husband. A verdict was directed for defendant, judgment was entered thereon, and this appeal followed.
Notwithstanding the able argument of counsel for plaintiff, we are not convinced of reversible error. Without discussing the question of defendant’s obligation to inspect and discover defects in the pole, which is questionable, it is sufficient to say that, since plaintiff entirely omitted to show when the pole was planted, she failed to fix defendant with negligence in the premises.
Plaintiff relies on a written agreement between the railroad and the telephone companies, controlling the *541erection of poles generally at and. about tbe point of tbe accident, as “indicating” that the particular pole which caused tbe injury here complained of “was erected in 1905”; but, on her own theory as to tbe character of tbe pole in question, this piece of evidence is insufficient to fix tbe date of its erection, so as to charge defendant with negligence; particularly is this so, when we consider, as we must, that tbe agreement was offered in evidence, by plaintiff, for quite another purpose.
Tbe judgment is affirmed.